DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 16-22 are allowed.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
After careful consideration of the Applicant' s remarks the Examiner has found the independent claims are allowable.  There is no evidence in the prior art of a surgical plate, comprising: a body extending between a first planar surface and a second planar surface, the body including at least one protrusion projecting outwardly from the second planar surface through at least one fastener hole that communicates between the first planar surface to the second planar surface to engage a first bone, wherein the whole first planar surface is sized to couple to a first articulation surface of the first bone and extend an entire length of the body; and an anterior articulation portion extending from the body, the anterior articulation portion including a third planar surface extending perpendicular to the first and second planar surfaces and a second articulation surface that is dome-shaped and extends directly between the first planar surface and the third planar surface, the second articulation surface to articulate with respect to a third bone.
NOTE: after reviewing the Applicant’s representative arguments, the Examiner believes that the whole first planar surface of the previous arts are not capable of engaging to a first articulation surface of a first bone after the implant is fully implanted.  Therefore, the Examiner believes the previous rejections are not proper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        6/28/22